In a discovery proceeding in the Surrogate’s Court, Kings county, the decree dismisses the petition and holds that the respondent institution is entitled to the properly in suit. Decree unanimously affirmed, with costs against the appellant as administratrix. The proof shows that the respondent has title to the property sought to be recovered by the administratrix, the title existing by reason of an equitable assignment executed by the decedent in her lifetime. In a discovery proceeding it is proper to determine the question of title and make a decree accordingly. (Surr. Ct. Act, §§ 206, 206-a.) Present — Lazansky, P. J., Davis, Adel, Taylor and Close, JJ. [166 Mise. 931.]